Earl Warren: Number 189, Milton Knapp, Appellant, versus Mitchell D. Schweitzer, Judge of the Court of General Sessions, et al. Mr. Denzer, you may continue with your arguments.
Richard G. Denzer: May it please the Court. Before proceeding to any other aspect of this case, I'd like to touch upon two pages of it which in my opinion made considerable clarification. One of those is the factual situation and the other is the rather peculiar nature of the petitioner's contention here. Now as to the facts, this was of course a New York County in New York State grand jury investigation into the question of whether certain labor union representatives had received criminal payments from certain businessmen. I say criminal, meaning, criminal either by way of extortion or a bribe receiving. The line between extortion and bribe receiving is sometimes rather thin and was not known precisely what the nature of these payments would be assuming they could be established by the interrogation in the grand jury. It was pursuant to this investigation that this witness, this petitioner, was called and was asked whether he had made certain of such payments to two union -- labor union representatives named Goldberg and Goldstein. He refused to answer those questions on the privilege ground and that's why we're here today. Now, it should be pointed out that this petitioner is not a racketeer and not an underworld character. He's a businessman. He was not the target of this investigation. He was not a prospective defendant here. He was purely a witness. The grand jury's and the state prosecutor's purpose, of course, nevertheless to construct a criminal case or criminal charges against this person at all. That's pretty obviously so because, otherwise, we would not have called him as a witness and offered him complete immunity in our courts from all prosecution for or on account of anything which he might say there. I also want to stress that there is nothing whatever in this case to support the implication. In my -- one of the adversary's arguments on Thursday that this case was permeated with federal ramifications. There wasn't any federal flavor to this grand jury inquiry whatsoever and the word federal has been injected here only by virtue of the argument which has been made in this Court and some of the courts below. The way the investigation was described by my friend when gathered the impression that the Taft-Hartley law was always a factor here, and that you could almost see a plaque residing it on the grand jury room wall. And that the federal prosecutor whose office was graphically described as three blocks down the street, whatever difference that might make, was somehow lurking outside the grand jury room ready to pounce upon this witness. Well, that of course was not the situation at all. There is no indication whatsoever in this case, no suggestion of any interest by the United States Attorney for the Southern District or any other federal agency of any interest in this petitioner. And as a matter of fact, this is just a kind of case in which one would be least likely to find an interest by the United States Attorney or the local federal prosecutor of the District because as I've pointed out, this witness is not a target. He is someone whom we hope to use against the targets, against the labor leaders whom -- whom might be described as prospective defendants and who were actually indicted on other charges. And any cooperation, so to speak, by the federal prosecutor could certainly not take the form of leaping into the middle of our case and prosecuting one of our witnesses upon whom we were relying upon for evidence against the main targets.
Felix Frankfurter: Mr. Denzer, may I ask you this question?
Richard G. Denzer: Yes, Your Honor.
Felix Frankfurter: Suppose this -- suppose the petitioner had been summoned before a federal grand jury and he was -- had been asked these questions, could he invoke his privilege against self-incrimination?
Richard G. Denzer: If he had been summoned before a federal grand jury, the Fifth Amendment of course would then be applicable.
Felix Frankfurter: I understand that.
Richard G. Denzer: Yes.
Felix Frankfurter: I want to know whether it would be called into play.
Richard G. Denzer: It would be called into play if he was summoned before a federal grand jury.Yes, where we -- I don't think there's any doubt about that. Because then of course he would be in a federal forum where -- which as I understand it, is the only place where the Fifth Amendment is -- does come into play.
Felix Frankfurter: I just want to know the facts. Are there any suggestions in the -- does the record disclose whether in the state proceeding, any references made to the potential prosecutorial interest of the United States?
Richard G. Denzer: No. There was no reference made to -- none whatsoever. There is nothing in this record to indicate any interest by the -- by the federal authorities whatsoever.
Felix Frankfurter: So the case gets down to this, does it, that a proceeding properly pursued for a state grand jury under the state criminal law. The witness is asked to give some evidence and he pleads freedom from answer because if he had been summoned or if he were to be summoned in the federal court and asked those questions, there he could plead his privilege. Is that the case?
Richard G. Denzer: I suppose -- I suppose that's the contention that has been made here. I --
Felix Frankfurter: And that's the question. Is that?
Richard G. Denzer: Well, I think it comes down to a question of due process, Your Honor. I don't think we can even talk about the Fifth Amendment as long as we're in a New York State forum.
Felix Frankfurter: I haven't talked about it. I've just asked you whether the case is that being properly summoned before a state grand jury and questions properly put to him, which if you just think of the State of New York, he would have to answer. He can be relieved from answering because he says under the Fifth Amendment, if he were asked those questions in a federal tribunal, he could -- he could stand his ground and refuse to answer.
Richard G. Denzer: Yes, sir. That's -- that's the issue.
Felix Frankfurter: All right.
Earl Warren: It doesn't go a little farther than that with the position they take. Doesn't -- doesn't their position say that if he gives his testimony, he can be convicted in the federal courts upon his own testimony?
Richard G. Denzer: Yes.
Earl Warren: Isn't that -- that's a little farther than --
Richard G. Denzer: Yes. That's -- that's what they claim the unfairness is here.
Earl Warren: Yes.
Richard G. Denzer: That's the asserted unfairness in this case that it might lead to a federal conviction on the basis of the state-compelled evidence.
Earl Warren: Yes.
Richard G. Denzer: That is their -- their factual claim, so to speak.
Earl Warren: Yes, that's what I --
Felix Frankfurter: The reason that he can stand his ground on the federal court is that he can protect himself against adverse use of it and the prosecution against it.
Earl Warren: Precisely, Your Honor, and there he has the Fifth Amendment. One -- one other item on the facts, in his brief, the petitioner refers to something which he entitles an announced policy of cooperation between the United States Attorney for the Southern District and the District Attorney of New York County with respect to labor racketeering matters. Apparently, he derives that from a newspaper article appearing sometime before this case in which Mr. Paul Williams, the United States Attorney, announced in very general fashion that he and Mr. Hogan, the District Attorney of New York County, were going to cooperate in the investigation of labor racketeering. And from that, my friend jumped to the conclusion that there was a concrete policy here which encompassed this particular case and this particular witness. Now, of course, that statements by Mr. Williams was so general that we contend that no specific coverage of this case can be predicated whatsoever. But as I've already pointed out, even if there were some form of cooperation involved, the last thing that that wouldn't -- that that would entail would be Mr. Williams running into our grand jury and trying to charge one of our witnesses for the crime based on the testimony compelled on him. That would not be cooperation. That would be in the nature of a double-cross (Inaudible). I don't think that Mr. Fitzpatrick has much faith in this so-called policy anymore. In the first place, it was never raised either in the grand jury proceeding or in a rather extensive proceedings for contempt. It was never advanced up to and through the adjudication for contempt -- of contempt in this case. It didn't make its appearance until the tail end of the pleadings in the first quarter review. And while Mr. Fitzpatrick has mentioned it and tried to imply its significance, I think, in his brief, he didn't say a word about it during his oral argument here, and for that reason, I don't believe that even he has much faith in that so-called policy anymore.
Felix Frankfurter: That -- it isn't the case. Let me put to you a hypothetical situation. Suppose Mr. Williams had written to Mr. Hogan and I see by one of the tabloids that you're going to have Milton Knapp before your grand jury, I wish you would ask him the following questions.
Richard G. Denzer: I wish you'd ask him to what, sir?
Felix Frankfurter: I wish you would ask him the following questions.
Richard G. Denzer: Oh yes.
Felix Frankfurter: And then Mr. Williams set forth three questions in this general field.
Richard G. Denzer: Yes.
Felix Frankfurter: What would you do with that then?
Richard G. Denzer: There would be no danger of any federal prosecution whatsoever there I think, Your Honor, because of the doctrine which appears in Your Honors own opinion in Feldman against the United States which declares that where such a conspiracy, so to speak, and I think you could call that does exist in where the state prosecutor is being used as a tool more or less by the federal prosecutor to unearth evidence for federal use, then the evidence is not admissible in the federal court at all. And so, taking the situation most favorable to the petitioner there, he would be in no danger whatsoever of federal prosecution on the basis of that testimony.
Felix Frankfurter: I don't quite follow that.
Richard G. Denzer: Well, in Feldman against the United --
Felix Frankfurter: You mean to say that -- you mean to say that if thereafter, the questions elicited at the request of Mr. Williams to Mr. Hogan, they could thereafter -- Mr. Williams could thereafter use that testimony --
Richard G. Denzer: No. I say he --
Felix Frankfurter: -- in the prosecution?
Richard G. Denzer: I say he could not use -- he could not use it because I think that's explicitly stated in Feldman against United States.
Felix Frankfurter: That is a question about using it. What about refusing to answer because in that easy -- free and easy way in which New York goes on before grand jury and elsewhere, is first given to the press, Mr. Knapp would know about it that Mr. Williams had written such a communication to Mr. Hogan, could he say, I refuse to answer because I read by this morning to whatever post news or American, that Mr. Williams is much interested in what I am to testify and therefore I refuse to stand my ground.
Richard G. Denzer: Well, again, I say that Feldman against the United States would control there that the law would then be that anything that he did say could not be used against him, so I don't think that he would have a right to refuse under those circumstances.
Felix Frankfurter: And you say that the potential -- the potential use that the U.S. Attorney's office might make, a disclosure that you had obtained before the county grand jury, it is a different case from the explicit collaboration between the two District Attorneys.
Richard G. Denzer: Yes, I do, Your Honor. I say that where you have the explicit situation and actual conspiracy, there cannot be any danger whatsoever and that apart from that, the situation or the possibility is so unlikely that that can virtually be discarded as a realistic peril.
Hugo L. Black: What do you base such statement that is so unlikely?
Richard G. Denzer: Well --
Hugo L. Black: What is your proof of that?
Richard G. Denzer: Well --
Hugo L. Black: Does it happen every day?
Richard G. Denzer: No, I don't think it does, Your Honor. In fact, I -- I know of no cases really where it has happened. Of course, you can't produce statistics on this or proof.
Hugo L. Black: In all of those cases -- in all known cases where evidence is given by a man in the state court, he is forced to give, has been used against him in the federal court?
Richard G. Denzer: I know that Feldman against the United States is the only one that I am aware of and that was not a criminal state proceeding. That was a -- I think a motion or a discovery proceeding. And anyway, it was a civil proceeding and their course was no cooperation there between United States Attorney and the interrogator. But in this particular situation, I think you would -- you have the least likely possibility of any future federal use. As I say, we are dealing with a witness here not with the defendant. In the first place, it's possible that the evidence concerning these payments even if it had been given, would not even involve the witness in a crime at all. As I've said --
Hugo L. Black: But that was his ground and it was.
Richard G. Denzer: Well, that's --
Hugo L. Black: Suppose he had --
Richard G. Denzer: Yes, all right.
Hugo L. Black: How can you say that the federal -- it can be assumed that the federal authority would have been able to get that from the State (Inaudible) --
Richard G. Denzer: The practice and the realities of the situation, Your Honor, the United States Attorney might be interested in the targets of our investigation. The labor racketeers whom we were trying to -- against whom we were trying to make charges of extortion or bribery, it's hardly likely that the United States Attorney would come into our grand jury, so to speak, try to get evidence against one of our witnesses whom we ourselves never had any intention to press, you know, whom we didn't regard as a target of any investigation and seek to prosecute the very person upon whom we are relying to obtain evidence against the real culprits. I say that's an extremely --
Hugo L. Black: I gather though -- I gather though that your object was that if he had testified to get evidence that you wouldn't ask the next time in the grand jury, but you'd ask in the open courtroom. And if it's intended to incriminate him, you still say that there's little likelihood that federal authorities would have used him?
Richard G. Denzer: I do, Your Honor. As a matter of reality and practice, that just doesn't happen.
Felix Frankfurter: In what -- you'd say reality and practice?
Richard G. Denzer: Yes.
Felix Frankfurter: May I ask in what bases of experience you speak?
Richard G. Denzer: Well, I speak from observation in many years of the procedures involved here. Now, we would no more think --
Felix Frankfurter: You mean in the District Attorney's Office?
Richard G. Denzer: In the District Attorney's Office. I don't know whether you're asking for my personal experience. I have that point --
Felix Frankfurter: Well, you say as a matter of practice. I want to know what's the basis of your -- your vouching practice, your personal experience in the office.
Richard G. Denzer: Personal -- personal experience and observation for 20 years in the District Attorney's Office, we simply -- from our point of view, for example, we simply do not go over poking around for -- in the federal grand jury minutes if we could get hold of them, poking around and trying to make cases against witnesses who have assisted the federal prosecutor in making cases against the real culprits. We do not do that. We would regard that as gross and flagrant interference.
Speaker: Suppose -- supposing the United States Attorney walked in to your Court in General Sessions and moved to inspect the grand jury minutes, your grand jury minutes, would he get them?
Richard G. Denzer: He couldn't -- he couldn't bring a motion (Voice Overlap) --
Speaker: Could you divulge the minutes of the grand jury to the United States Attorney without Court approval?
Richard G. Denzer: No, we could not, Your Honor. That -- that is another point here. Our New York statutes cloaked these grand jury minutes in secrecy. They placed them in the custody of the Court, in this case, the Court of General Sessions. And while there is discretion on the part of the Court to disclose them, they're very reluctant to do so and they have in mind that spirit of secrecy which is behind the legislation which I have mentioned. And so, it would be very dubious in any event whether the federal prosecutor could get hold of the minutes if he wanted to.
Felix Frankfurter: Correct me. I speak from a stale memory. But I'd suppose the right to look at the -- examined the grand jury minutes in the State of New York is the defendant's right.
Richard G. Denzer: Only under certain circumstances.
Felix Frankfurter: Well, I mean -- I don't mean that's his right --
Richard G. Denzer: Yes.
Felix Frankfurter: -- he is the fellow who can move.
Richard G. Denzer: Yes, he -- he can move. The federal prosecutor will have no stand to move to inspect the grand jury minutes in that Court, whether he could obtain them by a subpoena, I don't know. That would bring in other problems, but it would be a very difficult and dubious task of possibility at best.
Hugo L. Black: Why would he have to get the minutes (Inaudible)? As I understand, you didn't want (Inaudible) the person you wanted to testify so that you could use it later to convict somebody on defense in your Court.
Richard G. Denzer: That's right.
Hugo L. Black: Do you mean that there's no likelihood that this fellow came up to testify something and discriminate him in the federal court? It is not -- it's just a remote possibility that the prosecuting officer in the Federal Government ever finds it out, usually.
Richard G. Denzer: I didn't say remote that they would ever find it out, Your Honor, but certainly very remote that they would ever use it.
Hugo L. Black: Well, why is it remote if the federal -- it's the common practice for the federal officers and the state officers to discuss people who are supposed to be criminals, well-known criminals and they cooperate with one another in that connection?
Richard G. Denzer: Maybe --
Hugo L. Black: And isn't it also true that frequently throughout the country, they will prosecute a man in the federal court, but he could not be prosecuted in the State because of his immunity? They will prosecute a man in the state courts, but he could not be prosecuted in the federal courts because of his immunity?
Richard G. Denzer: Not arising out of this kind of situation, Your Honor. There may be cooperation in attempting to charge the culprits against whom their efforts are directed. That means in this case, two men named Goldberg and Goldstein. It does not mean the witnesses who are cooperating with one or the other. And the last thing the cooperation would involve, and the last thing I'm sure Mr. Williams would do in this case, when we were trying to use a witness to obtain testimony against the real culprits and when we were willing to offer immunity, when we showed we have no interest at all and to us he was truly a witness from whom we want a testimony. The last thing in the world, I'm sure that Mr. Williams would do, would try to prosecute this man on the basis of the testimony which we compelled. Now, I note towards certainty that we would never do that in a reverse situation.
Felix Frankfurter: I don't know how relevant it is, but in my experience, the aspect of collaboration like for each District Attorney's Office to get the other fellow to keep hands on.
Richard G. Denzer: That's --
Felix Frankfurter: That's my experience.
Richard G. Denzer: There was a great deal in that, Your Honor. The minute you have prosecutors from different jurisdictions enmeshing their activities, one trying to do one thing and another with the same case, you'll get havoc and embezzlement. And we just haven't that problem or that situation. I'm -- I'm very certain that that is the situation throughout the United States. And I -- I just haven't heard of any case which embodies the dangers of the anxieties that have been raised here.
Felix Frankfurter: What about Feldman?
Richard G. Denzer: Feldman, as I pointed out, Your Honor, was not -- was not a criminal --
Hugo L. Black: What difference does that make? They forced him to give the evidence? That state forced him to give the evidence.
Richard G. Denzer: Yes, that's true.
Hugo L. Black: And if I'm not mistaken, there were two cases of this Court that is going on the assumption that you now suggest and they wouldn't hold that it was a violation of his constitutional rights under the circumstances of Feldman because they said they couldn't imagine that any Court, any prosecutor would ever use such evidence --
Richard G. Denzer: Yes.
Hugo L. Black: -- but they did do it in Feldman.
Richard G. Denzer: They -- they did do it Feldman. And as I said before, you might get rare instances of that, but that is not comparable to the present situation where you have prosecutors. And for the reasons I've been describing here, that just doesn't happen between federal and state prosecutors.
Speaker: Well, I suppose if Congress, it is really hazard of that without trespassing in any investigatory functions of the State and pass a statute which would prohibit the use of state-compelled testimony which had a federal impact in any federal trial. That would leave you fellows free and it wouldn't -- if that's a serious danger, wasn't it?
Richard G. Denzer: Well certainly, in other words, the statute overruling Feldman against the United States, I'd take it's what you mean because, of course, it is not our state provisions that render this evidence admissible in the federal courts. It is the federal rule of evidence as enunciated in Feldman against the United States that permits the use of the testimony. And of course, if that were overruled by statute or otherwise, there would be no problem at all here because the evidence could never be used. But I would like to spend a moment on the petitioner's --
Hugo L. Black: I'd suppose if Congress would have passed the statute, nobody could ever be prosecuted for twice with the same offense. That was against (Inaudible). Would that go any further than the Constitution has already gone?
Richard G. Denzer: Well, I -- I don't --
Hugo L. Black: Or that he should be compelled to give evidence against himself?
Richard G. Denzer: Maybe. I don't quite understand your question, Your Honor.
Hugo L. Black: I don't understand why the mere facts that Congress might do something, settles your constitutional question here as to whether the Constitution forbids it.
Richard G. Denzer: It doesn't -- it doesn't settle it. No. As of the present time that is the rule in Feldman against the United States, but our position as to the danger is one as the cases have held, as it was held in Jack against Kansas that this type of situation does not create any real and substantial danger. And I think that's just true of the present case as it was in Jack against Kansas.
Hugo L. Black: I don't know just to what extent is going on now, but I haven't recalled during the provision alone, both the federal authorities and state authorities would go to the other agencies to see if somebody had been charged with violation prohibition law then try him again. Maybe -- maybe that practice is over now and they don't do it in any other law.
Richard G. Denzer: I can't be specific about anything that happened in the prohibition cases, Your Honor. I -- all I can say is that as things are constituted now and from my experience, I haven't heard of any cases where the state prosecutor compelled evidence from a witness and then the federal prosecutor came running in to get it. That is in the absence of any conspiratorial conduct between them. It seems to me, if there is a burden or showing factual situations along those lines that does not necessarily rest on me, that is if there is to be an argument made here, that this is a very common practice, I think the burden rests to the petitioner to show that. And he has certainly shown nothing to that effect thus far.
Hugo L. Black: Does he really make any difference if the Constitution forbids it whether it's a common practice or an uncommon.
Richard G. Denzer: Well, I think it makes a difference, Your Honor. Of course, no rule works perfectly, I suppose. But if it's an extremely rare instance, I think we must have some regard through reality in a sense that our immunity provisions are very valuable assets. They're -- they're extremely solitary in the prosecution, the administration of the criminal law there. We have about 50 of them alone. They're scattered throughout the States in great numbers. I believe that it would be a tragic blow to the administration of criminal law and criminal justice if they were to be emasculated, so to speak, on this vague, very rare possibility that a federal case might somehow result from this type of activity. I thought --
Hugo L. Black: Mr. Denzer, you -- there is no comprehensive immunity statute in New York. They're all ad hoc?
Richard G. Denzer: That's right, Your Honor. Except there was a statute passed in the last few years which changed that in the procedure with respect to all of the provisions. But generally speaking, we have them in different areas of law. That is the different areas of crime. And they're -- of course they're enacted to cover those areas where obtaining evidence from tainted witnesses, the accomplice sort of witness, is most necessary, and where you practically cannot succeed in bringing any charges or making a case without these immunity statutes. That's the only way we have of obtaining this kind of evidence. And if we -- if we aren't able to obtain it, why, if we aren't able to use these immunity statutes, well, our activities would be seriously curtailed.
Felix Frankfurter: Am I -- am I right in recalling and I may well be wrong, that the New York State Constitution did not have a privilege against self-incrimination until relatively recent time?
Richard G. Denzer: Yes, I think with statutory up to --
Felix Frankfurter: Up to that time.
Richard G. Denzer: Yes. Of course --
Felix Frankfurter: It's embodied to the Constitution of New York until -- whatever it is (Voice Overlap) --
Richard G. Denzer: I'm not sure what year it was. Of course it's embodied in our Constitution now.
Felix Frankfurter: I know now.
Richard G. Denzer: Yes.
Earl Warren: Mr. Denzer, doesn't your -- these arguments you're making now rest entirely on personalities? Let's assume the situation that we have here that your District Attorney whom you represent believes that the target should be labor racketeers who accept bribes from employers. And suppose that the United States Attorney felt that it was just as bad for an employer to give a bribe to a labor racketeer as it was for that person to accept the bribe. Is it unlikely that the complaint was made to him that this man had so testified and was not prosecuted in the state courts that -- that he would start a prosecution?
Richard G. Denzer: I -- I think it's very unlikely. Of course, I'm not really -- I didn't start in this thing with you to making an argument on that point. I was -- I was simply trying to show -- place this grand jury investigation in its -- in its setting. But I say that it is extremely unlikely and it's one of those situations where route remoteness is the order of the day. And again I say, if there is any -- if the practice to that effect, I think that it should, that the burden is on the petitioner to show it. But coming to the petitioner's argument in this case, I'd like to touch that for a moment because I think it's one of the most unusual arguments that has ever been made. To show how really unusual it is, one has to examine the theme -- the legal theme of the decisions, the many decisions which have been handed down by this Court on this general subject. Now, this is of course but one of many cases which have come before the Court where state legislation or state action has been attacked upon the ground that someone's privilege against self-incrimination was infringed upon. And for that reason, there was a violation of the Federal Constitution. Sometimes these claims are addressed to immunity statutes such as the one we're dealing with here where it's claimed that the immunity is insufficient -- insufficiently broad to compensate for the withdrawal of the privilege. Sometimes the claims are addressed to other kinds of statutes such as those which permit comment upon the defendant's failure to take the stand at a trial. But generally speaking, whenever this type of contention addressed to self-incrimination privilege arises, there's some discussion of the Fifth Amendment because that's the one that embodies the privilege. But inevitably, the argument is relegated to due process in the Fourteenth Amendment. And that is, of course, because the Fifth Amendment is not applicable to the States. In case after case of this sort, the argument and the issues have all boiled down and narrowed down the question of whether there was a violation of due process and a violation of the Fourteenth Amendment. Now with that in mind, I find that most surprising that there was not one word mentioned about the Fourteenth Amendment in my friend's argument here last Thursday. And in this setting, to able to argue with the contention of this type without a single solitary reference to the Fourteenth Amendment, is really an incredible feat. Now from this, you might gather that the argument was going to be that the Fifth Amendment was applicable to the States. And that Mr. Fitzpatrick was going to try to overturn the well settled rule from the time of Barron against Baltimore that it is not, but apparently that's not his argument either. In fact, when he was asked here on Thursday whether that was his position, he said that it was not.
Felix Frankfurter: What if that had been his position then the claim of privilege could be asserted with complete indifference whether there is any federal criminal statute that remotely is applicable.
Richard G. Denzer: Yes.
Felix Frankfurter: And to which the evidence could relate. In other words, if that argument had validity and every witness summoned in New York to testify, could say I refuse to testify no matter how thick the immunity statute of the State of New York was.
Richard G. Denzer: That -- that's -- that's true. But I -- I've been trying to pinpoint this argument and I had a great deal of difficulty. If it isn't that, what is it? And as -- I don't want to be presumptuous but I think the Court may be somewhat in quandary about it also. As nearly as I can spell it out, it runs something like this. That the Fifth Amendment and the privilege principle contained in it is a right, a federal right against a right to avoid federal prosecution primarily he says, by remaining silent wherever one happens to be. It's a right that one more or less carries about inside of them. Perhaps it flows through the bloodstream. It's like a coat of armor protecting wherever he is or a badge that he flashes on I think in every occasion when interrogation holds some possibility of federal consequences. It doesn't matter whether he's in a federal forum or in a state forum, whether he is within the federal jurisdiction or without the federal jurisdiction. This right to avoid the federal consequences always remains with him. And so, he carried it into the New York County Grand Jury room when he was summoned there. And the fact that it was not a federal -- federal forum, it didn't make any difference whatsoever because he had his Fifth Amendment federal right with him. Now, I don't have to labor that, I think. To me at least, it's obviously defective because the federal -- the Fifth Amendment doesn't create any such right that one carries with one around inside of him, so to speak. Whether this is a mandate, an injunction against the Federal Government from compelling a person to incriminate himself in a federal forum, whether it'd be in a federal court, a federal grand jury, or before a congressional committee as far as that's concerned. And this petition no more carried a federal right, this federal right which is so limited and narrow into our grand jury room then he would have carried a federal right into the Court of Special Sessions of New York City. That's a -- a court of misdemeanor jurisdiction, a federal right to have a jury trial there.And of course he didn't. That's purely an injunction against the federal officials also. I don't condemn a theory because it's noble. I don't think I'm going to slide the precedent, but I am surprised when my friend on a basis of something so tenuous and so unsubstantial as this, says that he is here to write off or to try to straighten out 50 years of loose thinking by this Court, and those were the terms that he used. 50 years of loose thinking along the familiar accepted stated lines which I mentioned leading up to due process. Now that apparently means loose thinking in Jack against Kansas, Twining against New Jersey, Palko -- Adamson against California, not to mention United States against Murdock and Feldman against the United States. Loose thinking by judges like Peckham and Mr. Justice Moody, whose opinion in Twining against New Jersey, I know Mr. Justice Frankfurter characterized as one of the points ever written, loose thinking by Mr. Justice Frankfurter himself by Cardozo, by Reed, by a number of others. I can't -- I can't accept that as loose thinking. It seems to me logical and well-reasoned that we should be relegated to a question of due process.
Felix Frankfurter: I don't think you ought to shout out grace of mind to the Members of this Court. I don't think you shout out that we may obtain grace of mind even after 50 years.
Richard G. Denzer: Oh, I don't -- I don't say that the Court may not overturn basic principles, but I don't think that on the basis of this particular argument which is not the one I believe that would result in the change of mind on the part of Court. I don't think on the basis of that, this can be turned loose thinking. I -- I fully realize that Mr. -- that for example, the proposition that the Fourteenth Amendment does not incorporate the Bill of Rights, that while the Court has been unanimous in its decisions on the subject, it was not unanimous insofar as the present membership is concerned. And I am well aware of the very learned and exhausted opinion of Mr. Justice Black in the dissenting opinion in Adamson against California in which he reaches the contrary result. But I don't think that there has been --
Hugo L. Black: Unfortunately, I didn't reach the contrary result. I reached the contrary argument.
Richard G. Denzer: A contrary conclusion. But for the purpose of -- I think it would be presumptuous of me to argue that question. The Court knows the issue there and I must proceed here on the assumption that that is the law. And that the first eight amendments are not incorporated within the Fourteenth. Since the Fifth Amendment, and I don't think there's any dispute about this, since the Fifth Amendment is not applicable with the states, of course we must proceed to the Fourteenth. And when we come to the question of due process, I don't want to bore the Court with obvious propositions that what has to be established in order to spell out a violation of due process. It's something that's so heinous that it shocks the American conscience and shocks all our concepts of fairness in the American way of life. No point in my spending time on that proposition nor do I have to recall you to the cases which say that although a principle of the first eight amendments maybe accepted and admired by the States. It's not necessarily one of the basic fundamental rights protected by the Due Process Clause of the Fourteenth Amendment. Of course, the right to a jury trial for example, has been held to be one that is not of that basic fundamental nature, the right to trial by indictment, protection from double jeopardy and so forth, all admirable principles no doubt, but held not to be within the order of due process. And the same is true of the privilege against self-incrimination. And again, I will have to do on that subject I think is to mention Twining against New Jersey, Palko against Connecticut, and Adamson against California. The interesting thing about the Twining case, the leading case in this subject to me is that it flatly holds that the State can abolish the entire privilege against self-incrimination without running a file of due process. And what that means here is that if our New York provision can compel this witness as it did to appear and testify, even if it gave no protection or immunity whatsoever, not even in our ownstate courts, it still wouldn't violate the Due Process Clause of the Fourteenth Amendment. Now, that's going quite far of course and we certainly don't have to go that far here. There's nothing in this case comparable to that. New York approves of the privilege against self-incrimination as Mr. Justice Frankfurter pointed out. It's in our Constitution. And our Highest Courts have followed of course, Counselman against Hitchcock, and said that the immunity granted has to be as broad as the privilege destroyed in order to validate these provisions. And in pursuant to that, New York has given all of the immunity that it possibly can. So we're not dealing here with an abolition of the privilege against self-incrimination or a total emasculation of it, it's from the failure to give any protection or immunity whatsoever. And when you look at this case realistically, you see that the danger here, and of course I suppose I'm repeating myself somewhat here, is it lies in a number of very highly speculative contingencies. That the -- that this witness might give testimony before our grand jury indicating that he was guilty of bribe receiving under the Taft-Hartley law, that the federal prosecutor might be interested in this. That he might try to get our grand jury testimony if he could. And of course that's doubtful in any event. But if he could get it, he would use it and so forth and so on and you can file contingency upon contingency here. Now, I'm not arguing exactly a substantial danger here or lack of it, but I say that this situation comes so far away from the due process that there seems to be -- that it's so far removed from due process, that it's not necessary to labor it any more than stating the fact, the factual possibilities. And it seems to me that --
Speaker: Suppose the United States Attorney has given out a newspaper release saying, “I'm going to prosecute every witness, every defendant that I get to trail out through a state court proceeding.” Assuming that's -- that he hadn't initiated the state court proceeding, he hadn't done anything of that kind, but that he loudly said he was going after these fellows in the federal prosecutions we've got through it. Would that affect your case?
Richard G. Denzer: By defendant, you mean -- you mean anyone who gave down a testimony --
Speaker: Yes.
Richard G. Denzer: -- you don't mean just the defendants?
Speaker: Yes.
Richard G. Denzer: Yes, I -- I think it would. I think then you would have to view the situation as a conspiratorial type contained or mentioned in Feldman against the United States.
Speaker: I'm leaving out the conspiracy. I'm leaving out -- this is a pure unilateral act of his part. He hasn't initiated, stimulated, encouraged the state proceedings in any way, but he is simply a vigorous prosecutor he says, “I'm ongoing after all these fellows in a state -- in a federal prosecution.”
Richard G. Denzer: No.
Speaker: Does that affect your case?
Richard G. Denzer: I think that -- I think that nevertheless, that this Court would be sure to bring that within the Feldman rule --
Speaker: Well I'm asking about you, your theory of the case.
Richard G. Denzer: Well, then I would say that you have a really -- then I would say you could predicate real and substantial danger of prosecution, but I would not say that that's a -- there's a violation of due process or at least I would not concede that that's a violation of due process. Perhaps if this was a federal case and the situation was reversed, I'd say that undoubtedly, it would be a violation of the Fifth Amendment. But I would not concede that in our situation, that would amount to a violation of due process of law under the Fourteenth Amendment, especially since the law as it stands is that you can abolish the entire privilege against self-incrimination without doing violence to due process. Now --
Felix Frankfurter: Let's see if I understand your answer. Is it that that you would not let such a pronouncement or announcement by the U.S. Attorney, affect the right of the state prosecutorial authorities to elicit the information that's relevant if there's an immunity statute which compel the disclosure but you say you would leave it to the federal courts to protect first the witness against any infringement that the Fifth Amendment in their view may have worked against the use of it in the federal court. Is that it?
Richard G. Denzer: That's -- that's you said it better than I could, Your Honor. I think that's what I had in mind. Is that --
Earl Warren: You have five minutes more Mr. -- until the red light comes.
Richard G. Denzer: Yes. I have -- I have mentioned the great comments that I think a contrary holding, an adverse holding would work in this case. I've stated how valuable these immunity provisions are to the administration of justice. Mr. Justice Harlan asked a question at the outset of my friend's argument which I thought was a very pertinent one and I don't think it was answered squarely at least. The question was whether if immunity provisions or it could be -- or rather, if in any field, any area where a federal crime exists covering the subject matter of the state inquiry, if the privilege was to be upheld under those circumstances, would that not emasculate, render impotence such a statute in every situation where there was a federal crime? And the answer to that is yes. In other words, any time, according to the argument, the opposing argument here, any time you have a federal crime, federal statute covering this subject matter of the state investigation, the immunity statute might just as well be written off the books for that purpose. And of course, those are the very important areas. And it would be a most destructive holding and one that I think that would erect a great deal of havoc throughout the country. Now, I'm not claiming that the expediency should be an excuse for abrogating civil rights or for injustice of any sort. But what I do claim here is or I do submit that the approach to these very valuable immunity provisions should not be one of trying to searching for technical constitutional defects, that it should be one of attempting to reconcile them with the Federal Constitution. I say that in this case, that reconciliation is certainly very simple. I say that it is one that is based upon reason and logic and one that is supported by the authorities as they are seeing today down through the years. And I submit that to overturn that now would both be illogical and unsolitary from a social point of view.
Earl Warren: Mr. Kurtpatrick -- Fitzpatrick.
Bernard H. Fitzpatrick: I have a few items in rebuttal. Counsel has stated that this is not a federal case. If by that of course he means that there is no support in the record for the fact of involvement of this employer in interstate commerce that is not the fact. That is amply supported in the record. The man is in interstate commerce. And as a matter of fact, there is what is tantamount to a concession of such involvement right in the record. Now, of course, what makes for the reality of the exposure in this case is that the federal and state statutes cover precisely the same ground. I answered the Chief Justice the other day to say that we have parallel legislation. In the framework in which I answered it, I think that was all right. But I would like to call your attention now to one modification which -- of that statement, which has a bearing on an argument of counsel here this morning or this afternoon. That is that the obligation of the citizen under the Taft-Hartley Act is an absolute obligation. It is not the qualified obligation that you shall not give money in order to achieve a benefit as in the case of bribery. It's an absolute obligation as to say you may not pay or deliver or agreed to pay or deliver under the Taft-Hartley Act for any but specified purposes. The question of the reason why you gave particular money is not relevant under the Taft-Hartley Act except to the extent that you are able to establish that it is one of admissive purposes. Another point indulged in by counsel relates to the secrecy of grand jury minutes. And the statement was made that Mr. Williams has no standing to procure those minutes from the grand jury. In the (Inaudible) investigation into labor activities in New York several years ago, in the very Court in which this happened, on application of the Committee, the Court divulged the minutes of the grand jury relative to (Inaudible), you may recall the incident, and those grand jury minutes were later read into the record in a televised version of the committee hearings.
Felix Frankfurter: Who did this general session?
Bernard H. Fitzpatrick: The Court of General Sessions, I believe it was Judge Mullen.
Felix Frankfurter: Did that problem go up to the Appellate Division, the Court of Appeals?
Bernard H. Fitzpatrick: There was no appeal in that case, sir, so far as I know.
Felix Frankfurter: There's a good deal of -- a lot of things were done in that inquiry that one wouldn't regard a separate justification for doing things.
Bernard H. Fitzpatrick: That may well be.
Speaker: (Inaudible)
Bernard H. Fitzpatrick: I can't say that I do, sir. I can't say that I contribute that ever to the Federal District Attorney. There has been talk of the real and substantial danger rule. Outside of one case, which I think is to be ranked among legal curiosa. The only place, the only line of cases in which the real and substantial danger rule has been invoked, is a line of cases which relate to prosecutions in a foreign jurisdiction. The single exception is Queen against Boyes. That was an English case in which a party was offered a -- the Queen's part for defense and called upon to testify and resisted testifying because of the possibility of an impeachment by parliament which was not covered by the King's party. I think that that is distinctly among the curiosa of the law. It represents the situation which could hardly be parallel in the country of this character. And for the rest, the rule of reality and substantiality relates to geographical remoteness or remoteness of subject matter or lack of knowledge of the Court, of the law, of the forum under which the crime had been committed. It's successful application to the type of case where the witness is within the jurisdiction geographically, where he is testifying with reference to facts incriminating him under a law of which that very Court in which he sits takes judicial notice is quite a different problem. I think I will advance the test in the brief that the test of incrimination under federal law in a state court ought to be no more stringent than the test of incrimination under a similar state law. If you do not adopt that test, you get into such speculations as we got into here this morning. Is Mr. Williams a diligent prosecutor? Is he a sportsman-like prosecutor? Will he conceive his duty under a statute as absolute as the Taft-Hartley Act to prosecute a person whose testimony will all but show him guilty under that action if those questions are answered in the affirmative? Those are speculations on matters of degree which neither this Court nor the lower courts should indulge here.
Felix Frankfurter: What do you say to the suggestion that while the answers which are elicited in a state proceeding may be elicited whether the federal court when ill-use is made of it, should admit that evidence as a different story? The fact -- the fact -- the fact that perhaps maybe ill-use may be made in a federal prosecution of testimony elicited in a state proceeding, may be a good reason why the federal court will protect the witness and use such ill-use is made of it, there's no reason for stopping inquiry at the source within the considered state power.
Bernard H. Fitzpatrick: I say that if you adopt the view of my adversary, you destroy the principle that was laid down in Counselman against Hitchcock and has been followed uncompromisingly thereafter. The purpose --
Felix Frankfurter: No, the Counselman-Hitchcock is a totally different proposition.
Bernard H. Fitzpatrick: I know, sir.
Felix Frankfurter: That is -- that is the immunity wasn't equal to what was elicited.
Bernard H. Fitzpatrick: That -- that is right. But subtending the rule of Counselman against Hitchcock is the notion that a man has a right, an individual right, as expansive as the possibility of prosecution.
Felix Frankfurter: In the jurisdiction in which his testimony is elicited.
Bernard H. Fitzpatrick: The moment you introduce that qualification.
Felix Frankfurter: Well, that's been introduced for half a century, at least, longer than that, 70 years. I should say way back long before the civil war the -- what you call the rights of legal dual sovereignty theory or something funny has been in the decisions of this Court.
Bernard H. Fitzpatrick: It was not followed in Saline Bank which was the only case before Brown and Walker which he adverted to the Court.
Felix Frankfurter: But did that shut off the state -- state inquiry?
Bernard H. Fitzpatrick: No, it shut off -- it shut off a federal inquiry where the possibility of prosecution existed in the State.
Felix Frankfurter: Because of the particular circumstances. And that's what McCray -- that's what McCray was.
Bernard H. Fitzpatrick: But that was --
Felix Frankfurter: That's what McCray was. The particular circumstances --
Bernard H. Fitzpatrick: That was not --
Felix Frankfurter: -- that's what protected you in the use by that tribunal of its power because it wasn't coextensive of what they had a right to protect. But I ask you, what do you say to the proposition? That while it may well be that misuse may be made of what New York rightfully ask, rightfully in the sense that it's in its jurisdiction, with no reason, it will, perhaps it's a good reason for preventing the misuse, but it's no reason for denying the State to use it.
Bernard H. Fitzpatrick: I would assert, sir, that it is not only the use of testimony as such in a Court against a person which is obnoxious under the self-incrimination rule.
Felix Frankfurter: But that doesn't apply to New York. The Fifth Amendment doesn't apply to New York. Unless you say we should disregard the whole line of reasoning by which the Bill of Rights so-called does not limit state action.
Bernard H. Fitzpatrick: Well, of course, I think the position that we -- not as broad as disregarding, that in this -- as applied to the facts of this particular case.
Felix Frankfurter: We either have to apply it or not to apply it. We either must say that a man in a state court can say I invoke my privilege under the Fifth Amendment. And -- or we say what this Court has said, you can't say that to an inquiry of the state court. You can say some other things, but you can't say I invoke the limitations upon the States of the Fifth Amendment because it doesn't limit the State.
Bernard H. Fitzpatrick: Well --
Felix Frankfurter: I still think the decisions of the Court are decisions of the Court until they're overruled. You may ask us to overrule it, I understand that.
Bernard H. Fitzpatrick: That is precisely what I'm doing.
Felix Frankfurter: All right. Can you ask us to overrule the whole series of cases in (Inaudible), is that right?
Bernard H. Fitzpatrick: Let me say that I am asking you to overrule the rule if it is the rule, sir. I would not agree, as I've mentioned, I used the phrase “loose talk” that in any of the cases it was necessary to establish a rule such as has been invoked against us here. I pointed out --
Felix Frankfurter: Within -- within a few months of the adoption of the Fourteenth Amendment, one of the Bill of Rights was invoked. And this Court may charge swift of it within a few months of the people who are present throughout the inquiry, throughout the debate that became the Fourteenth Amendment within a few months. And you just said Barron v. Baltimore. And this Court in its decisions has kept on saying Barron against Baltimore. Now, I understand and I think it shocks me in lawyers asking us to overrule anything. Indeed, they now think presumptively dissent like the rules of the Court. I belong to a different generation.
Bernard H. Fitzpatrick: I have not asked the Court to overrule Barron against Baltimore. I have asked the Court to follow the implications of Crandall against Nevada as a limitation upon Barron against Baltimore. A notion that --
Felix Frankfurter: Was there anything in Crandall against Nevada that remotely says we limit Barron against Baltimore or did it say that going from one state to another is the right of an American citizen having nothing to do with the Bill of Rights?
Bernard H. Fitzpatrick: It's said the latter, sir.
Felix Frankfurter: All right.
Bernard H. Fitzpatrick: It said the latter, sir. But it is also the right of an American citizen to decline to incriminate himself in such a way that he may be federally prosecuted.
Felix Frankfurter: Well then you're saying that the Fourteenth Amendment, the Due Process Clause absorbs the privilege against self-incrimination.
Bernard H. Fitzpatrick: No, I have not. I do not in that argument advert to this -- necessarily advert to the Fourteenth Amendment at all. I advert to the Supremacy Clause. It is the action of the State in stripping me of a federal right. It is affirmative interference by the State with a right granted me to remain free of federal prosecution based upon my --
Felix Frankfurter: Because Fifth Amendment gives you that right?
Bernard H. Fitzpatrick: Because the Fifth Amendment gives me that right, sir.
Felix Frankfurter: And therefore, the Fifth Amendment is being absorbed either by the Due Process Clause and the privilege of immunity, is that right?
Bernard H. Fitzpatrick: No.
Felix Frankfurter: Well then I don't follow you.
Bernard H. Fitzpatrick: That is not a necessary conclusion. The --
Felix Frankfurter: Let me take your time.
Harold Burton: Mr. Fitzpatrick.
Bernard H. Fitzpatrick: Yes, sir.
Harold Burton: Speaking to your contention, how do you describe what is left of the New York immunity statute? What is left?
Bernard H. Fitzpatrick: I'm not quite sure that I understand that question, sir.
Harold Burton: If you can see it in your contention, the witness here is not entitled to an immunity.
Bernard H. Fitzpatrick: You mean will there be a substantial interference with the operation of the New York immunity statutes?
Harold Burton: That's just what I mean.
Bernard H. Fitzpatrick: I think that there will be a substantial interference in certain areas. Notably, the areas in which there is parallelism in the legislation of the State and of the nation.
Harold Burton: Wherever you could find a federal statute that would be enough or was that in likelihood that's being used enough.
Bernard H. Fitzpatrick: I think the likelihood of involvement as distinguished from the likelihood of use is the question, sir. Would a man put himself in a position where he would be exposed? And not whether there is a prosecutor breathing actually -- in fact, breathing down his neck. That's a pure speculation.
Harold Burton: Is there anything that New York could do about it to reinstate that immunity?
Bernard H. Fitzpatrick: No, sir. Not New York as such except to petition Congress or to have its representatives in Congress, see to the enactment of a proper statute giving New York the power completely to immunize. That is the fundamental, I think, misapprehension with reference to this whole question. You have deposited your power into depositories, one of them state and the other federal. If you deposit your power to incriminate with the State, then the State has the power to immunize. If you deposit your power to incriminate with the nation, then the nation has the right to immunize with reference to those crimes. To get a complete immunization, you simply got to put the two together and a congressional statute is the only way to do that.
Harold Burton: You mean it has the right to choose to step farther for the danger of prosecution in the federal statute and how about the danger of prosecution under some of the state?
Bernard H. Fitzpatrick: That is not involved in any constitutional problem. That is the mere application of the local rule against self-incrimination, sir. I don't think it plays a part here at this level. We unsuccessfully urged it in the state courts where we had right so to urge. Now, the question of due process has come in by the back door. In the -- in coming up here, we made an advocate's choice to come up on the narrow ground on which we did come up. We did not advance the notion of due process. And we can't complain if this Court does not entertain the subject matter. But if thereto behest to our adversaries, the subject matter is entertained. I'd like to call the attention of the Court to what I think is a reasonable implication from the cases where the guide to self -- self-incrimination with reference to due process. My adversary's contentions have been based upon the Twining and Adamson cases and the cases of that here. They are questions of the inference to be drawn from failure to testify and things of that sort. They're rather peripheral applications of the rule against self-incrimination. If you take a case like Brown against Mississippi where the deputy sheriff submit a confession of crime with belt buckles out of an individual which was later used to convict him. There, this Court didn't hesitate to hold that due process was involved. And I suggest that the distinction is, while as I say these peripheral applications of the rule, the inferences to be drawn from failure to testify are not within the ambit of due process. Nevertheless, the actual application of compulsion to the production of testimony is a violation of due process. And I wanted to suggest to the Court that it makes no difference whether that compulsion is the compulsion of a deputy with a belt buckle or a Court which threatens imprisonment with a goal obtained. If there are no further questions --